 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   THOMAS L. GOFF,                                  Case No. 1:15-cv-00937-AWI-EPG (PC)

13                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR APPOINTMENT OF PRO BONO
14           v.                                       COUNSEL WITHOUT PREJUDICE

15   GAMEZ, et al.,                                   (ECF NO. 67)

16                       Defendants.

17

18

19           Thomas Goff (“Plaintiff”) is a former state prisoner proceeding pro se and in forma

20   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983.

21           On March 18, 2019, Plaintiff filed a motion for appointment of pro bono counsel. (ECF

22   No. 67). Plaintiff once again asks for appointment of counsel because the physical and

23   psychological injuries he suffered have caused him to be unable to proceed with this case, and so

24   that he “may proceed within the Federal Rules of Appellate Procedure that is not currently

25   available to Plaintiff.” (Id.)

26           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

27   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds, 154 F.3d 952

28   (9th Cir. 1998), and the Court cannot require an attorney to represent Plaintiff pursuant to 28
                                                       1
 1   U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

 2   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

 3   the Court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

 4   113 F.3d at 1525.

 5           Without a reasonable method of securing and compensating counsel, the Court will seek

 6   volunteer counsel only in the most serious and exceptional cases. In determining whether

 7   “exceptional circumstances exist, a district court must evaluate both the likelihood of success of

 8   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 9   complexity of the legal issues involved.” Id. (internal quotation marks and citation omitted).

10           The Court will not order appointment of pro bono counsel at this time. The Court has

11   reviewed the record in this case, and at this time the Court is unable to make a determination that

12   Plaintiff is likely to succeed on the merits of his claims. Moreover, while there have been issues

13   regarding Plaintiff’s compliance with local rules and this Court’s orders, it appears that Plaintiff

14   can adequately articulate his claims.

15           Plaintiff is advised that he is not precluded from renewing his motion for appointment of

16   pro bono counsel at a later stage of the proceedings.

17           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for appointment of pro

18   bono counsel is DENIED without prejudice.

19
     IT IS SO ORDERED.
20
21       Dated:     April 15, 2019                                /s/
                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
